On the Court’s own motion, appeal, insofar as taken from the order of this Court denying petitioner’s motion for leave to appeal [see, 76 NY2d 707], dismissed upon the ground that no appeal lies to the Court of Appeals (see, CPLR 5601); insofar as taken from the Appellate Division order denying petitioner’s motion for reargument, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution; insofar as taken from the Appellate Division order denying petitioner’s application for a writ of habeas corpus, dismissed upon the ground that no appeal as of right lies from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. Motion for poor person relief dismissed as academic.